DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims 
	Claims 2, 6, 7, 13, 14 are cancelled. Claims 15-19 are newly added.  Claims 1, 3-5, 8-12 and 15-19 are pending and examined in this Office Action. 

	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/20/2022 has been considered by the examiner.

Status of Rejections
	Applicant’s amendments to the claims have necessitated new grounds of rejection and this Office Action is made Final.  Arguments remaining pertinent are addressed at the end of the Office Action.

	1.	The rejection of claims 1-12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite for reciting the phrase “positive for” is withdrawn in view of the amendments to the claims.

	2.	The rejection of claims 1-6 and 8-12 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre- AlA), first paragraph, because the specification, while being enabling for isolation of myogenic progenitor cells expressing PAX7, CD54, Alpha 9 integrin (a981) and syndecan2 (SDC2) from muscle tissue, does not reasonably provide enablement for isolation of myogenic progenitor cells expressing only CD54, Alpha integrin (a9B1) and syndecan2 but not PAX7 from any tissue, or ES cells or non-embryonic pluripotent stem cells, is maintained.  

	3.	The rejection of claims 1-12 under 35 U.S.C. 103 as being unpatentable over Lafuste et al (“ADAM12 and Integrin Are Instrumental in Human Myogenic Cell Differentiation,” Molecular Biology of the Cell, Vol. 16, 861-870, February 2005) (Lafuste) in view of Darabi et al (“Human ES- and iPS-Derived Myogenic Progenitors Restore DYSTROPHIN and Improve Contractility upon Transplantation in Dystrophic Mice,” Cell Stem Cell 10, 610-619, May 4, 2012), Huang (US 20150037436) (Huang), Phan et al (US (US 9,085,755) and Do et al (“Transmembrane proteoglycans syndecan- 2,4, receptor candidates for the impact of HGF and FGF2 on semaphorin 3A expression in early-differentiated myoblasts,” Physiol Rep, 3(9), 2015) is withdrawn in view of the amendments to the claims.  New grounds of rejection are presented below.

Claim interpretation: Claim 17 recites “antibodies for only Alpha 9.” Claim 17 depends from claim 1 and claim 1 recites” Alpha9 integrin (α9β1).” Applicants presumably intend to recite “Alpha9 integrin (α9β1)” in claim 17. 

	
New Grounds of Rejection

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3-5, 8-12 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Darabi et al (‘Human ES- and iPS-Derived Myogenic Progenitors Restore DYSTROPHIN and Improve Contractility upon Transplantation in Dystrophic Mice,” Cell Stem Cell 10, 610-619, May 4, 2012), in view of Lafuste et al (“ADAM12 and Integrin Are Instrumental in Human Myogenic Cell Differentiation,” Molecular Biology of the Cell, Vol. 16, 861-870, February 2005) (Lafuste), Barberi et al (“Derivation of engraftable skeletal myoblasts from human embryonic stem cells,” Nature Medicine 13(5):642-648 (2005)) (Barberi), Do et al (“Transmembrane proteoglycans syndecan- 2,4, receptor candidates for the impact of HGF and FGF2 on semaphorin 3A expression in early-differentiated myoblasts,” Physiol Rep, 3(9), 2015) and Huang et al (US 20150037436) (Huang).

	Darabi discloses a method for isolating myogenic precursor cells derived from ES cells (claim 16) and iPS cells (claim 3) (Abstract) (the claimed “method for isolating myogenic progenitor cells comprising providing cells derived from pluripotent stem cells have or are undergoing myogenic differentiation;” claim 1, part a) using FACS cell 
	Darabi differs from the claims in that the document fails to disclose isolating the myogenic progenitor cells with one or more antibodies for CD54, alpha 9 integrin or syndecan2 (SDC2). However, Barberi, Lafuste and Do cure the deficiency.
	Barberi discloses generation of myoblasts from human embryonic stem cells (the claimed pluripotent stem cells which have undergone myogenic differentiation). Barberi discloses (page 642, right column “Results”) differentiation of hESCs into a population the CD73+ cells which were CD54+ and in which expression of genes indicative of early spontaneous skeletal myogenesis (PAX7) (page 643, right column, last paragraph) was observed.  Therefore, Barberi discloses CD54 is inherently expressed along with PAX7 in cells undergoing myogenesis (myogenic progenitor cells) (claims 1,4,15). 
	Lafuste discloses the alpha 9 integrin (α9β1) marker is constitutively expressed by differentiating myogenic cells (page 862, left column, second full paragraph) at three different stages of myogenesis (page 864, left column bottom paragraph) (claims 1, 4, 15, 17). 
	Do discloses syndecan2 is abundantly expressed in early differentiated myoblasts (abstract) (claims 1, 4, 15, 18). Do fails to disclose expression on myogenic progenitor cells derived from pluripotent stem cells.  However, one of ordinary skill would have had the reasonable expectation that syndecan2 would be expressed on pluripotent stem cell derived myogenic progenitor cells undergoing differentiation to a differentiated muscle cell in view of the teachings of Do that syndecan2 is a naturally occurring protein expressed in myoblasts during muscle regeneration (differentiation into muscle cells).  Therefore, syndecan2 would be inherently expressed.  One of ordinary skill would have had a reasonable expectation of success in using antibodies for only syndedcan2 in view of the teachings of Do that the syndecan2is expressed on myoblasts and the teachings of Darabi that PAX7 is expressed on myogenic cell surfaces (claim 18). Claim 1 requires expression of PAX7 and one or more of the CD54, syndecan2 and the alpha 9 integrin (α9β1).

	Regarding claim 5, Barberi discloses expression of PAX7 and CD54 in myogenic precursor cells. It would have been obvious to one of ordinary skill that myogenic precursor cells could be isolated using antibodies to CD54 alone in view of the teachings of Barberi disclosing progenitor cells/myocytes expressing PAX7 express and CD54, lacking evidence to the contrary.
	Regarding claim 8, Darabi discloses the cells PAX+7 cells purified by FACS (figure 1 figure legend (A)), thereby disclosing the claimed “wherein the cells are isolated by Fluorescent Activated Cell Sorting (FACS) or magnetic sorting.”
	Regarding claim 9, Darabi discloses that with PAX7 induction under proliferation conditions, most cells express PAX7 only, thereby disclosing the claimed “progenitor cells do not express an exogenous marker” (figure 1 legend (C-E)).
	Regarding claims 10-12, Darabi discloses successfully deriving large quantities of myogenic precursors, which, upon transplantation into dystrophic muscle (the claimed “diseased muscle tissue;” claims 10, 11, 12) are able to engraft efficiently (Abstract), thereby disclosing the claimed “thereby disclosing the claimed “wherein the isolated cells can be optionally cultured ...prior to transplantation/administration,” claims 10, 11). Darabi discloses that upon transplantation (the claimed “transplanting,” claim 10; or “administering,” claim 11) into dystrophin deficient mice (the claimed “injury or diseased muscle tissue is a result of a genetic disorder,” claim 12), the cells promote extensive and long term regeneration that is accompanied by functional improvement (page 610,right column, bottom paragraph to page 611, left column), thereby disclosing the claimed “transplanting an effective amount of the isolated cells of (b) into injured (claim 12) or diseased muscle tissue of a subject in need thereof” (claim 11).
	Regarding new claims 17 and 18, Lafuste discloses the alpha 9 integrin (a981) marker is constitutively expressed by differentiating myogenic cells (page 862, left column, second full paragraph) at three different stages of myogenesis (page 864, left column bottom paragraph). Do discloses syndecan2 is abundantly expressed in early 
	Regarding new claim 19, Huang discloses [0640] stem cells can be isolated by magnetic beads (the clamed “magnetic sorting”). It would have been obvious to one of ordinary skill to isolate myogenic progenitor cells via magnetic sorting with a reasonable expectation of success in view of the teachings of Huang that isolation of stem cells via magnetic sorting is a known method of cell sorting.
	It would have been obvious to one of ordinary skill to modify the method of Darabi by utilizing additional known markers for myogenic precursor cells such as CD54, alpha 9 integrin and syndecan2 to identify and isolate myogenic precursor cells as suggested by Barberi, Lafuste, Do and Huang in order to obtain a large population of myogenic precursors which would be useful in therapeutic applications, such as transplantation into a dystrophic muscle, as taught by Darabi (claim 1, part b; claim 4).
	One of ordinary skill would have had a reasonable expectation of success in obtaining the myogenic precursor cells because each of the markers has previously been known to identify myogenic precursor cells or to be expressed on early differentiated myoblasts, cells part of the myogenic pathway.

Response to Arguments
	Applicant’s arguments, filed 1/20/2022, have been considered but not found persuasive.

	1.	Regarding the rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre- AlA), first paragraph, Applicants argue 


‘Thus, the specification is fully enabling and provides written description. Therefore, the claims, as amended comply with section 112. Applicant respectfully requests withdrawal of the rejection of the claims under 112.

	In reply, and contrary to the arguments, the use of various antibodies for purification/isolation yields heterogenous population.  Applicant’s specification page 5 states “other researchers have identified markers that do not allow for the purification of the myogenic progenitors, thus making Alpha9 integrin, CD54 and Syndecan2 novel markers for the purification of myogenic progenitors from differentiating pluripotent stem cells.” The specification discloses (page 14, top paragraph):  
that these surface molecules reproducibly allow the isolation of myogenic progenitors from multiple human ESC/PSC lines and that a9b1+CD544+SDC2+ (triple+) cells represent a homogeneous population of PAX7+ cells endowed with in vivo muscle regeneration potential.

There is no teaching in the specification that isolation of myogenic progenitors from  “pluripotent stem cells” using a combination other than the combination of the 4 markers (a9b1+CD54+SDC2+PAX7+) would result in the claimed “isolated myogenic progenitor cells.”



	2.	Applicants argue that 
Lafuste discloses that ADAM12 can mediate cell-to-cell attachment through the binding of alpha9 B1 integrin during differentiation of myogenic precursor cells (mpc), and that both molecules play a role in adhesion and fusion (abstract and bottom of 2™ column on page 866). However, in Lafuste, human mpc cells were obtained from primary muscle tissue, not differentiating pluripotent stern cells (as instantly claimed). Lafuste also does not disclose or suggest cells that express PAX. Further, Lafuste does not disclose or suggest “[a] method for isolating myogenic progenitor cells, comprising: (a} providing cells derived from pluripotent stem cells that have or are undergoing myogenic differentiation: (b) isolating myogenic progenitor cells from the cells of (4) using one or more antibodies for CD54, Alpha integrin (a9B1) or syndecan2 (SDC2), wherein the myogenic progenitor cells express PAX7,” as noted by the Examiner on page 8 of the Office Action.

	In reply, Darabi is now cited for disclosing a method for isolating myogenic precursor cells derived from ES cells and iPS cells (Abstract) derived from pluripotent stem cells have or are undergoing myogenic differentiation based on predetermined and known myogenic cell surface markers such as PAX7 (page 611, right column, last paragraph; claim 1), CD56, CD29, CD44, M-CADHERIN and a7integrin (page 612, right column, last paragraph).  

	3.	Applicants argue that Darabi simply describes a surface marker expression prolife and that expression of a given marker does not mean that said marker can be used for purification of given cell population and that there is not expectation of success.
	In reply, the claims recite isolation, not purification.  Further, Darabi discloses ES/iPS cells containing the PAX7 insert were purified by FACS based on GFP expression following an overnight incubation with dox (Sigma) at 0.75 mg/ml (page 617, left column, “Generation of Human Inducible PAX7 ES and iPS Cell Lines”). PAX+7 cells were sorted and plated (page 14, Supplemental Materials, copy enclosed), thereby disclosing isolation of a given cell population. Arguments directed to “no expectation of success” are therefore not persuasive. 

	Barberi discloses (page 642, right column “Results”) differentiation of hESCs into a population the CD73+ cells which were CD54+ and in which expression of genes indicative of early spontaneous skeletal myogenesis (PAX7) (page 643, right column, last paragraph) was observed.  Therefore, Barberi discloses CD54 is inherently expressed along with PAX7 in cells undergoing myogenesis (myogenic progenitor cells).
	Lafuste discloses the alpha 9 integrin (a981) marker is constitutively expressed by differentiating myogenic cells (page 862, left column, second full paragraph) at three different stages of myogenesis (page 864, left column bottom paragraph).
	Do discloses syndecan2 is abundantly expressed in early differentiated myoblasts (abstract). 

	4. 	Arguments directed to the teachings of Phan are moot in view of the new ground of rejection, above. Phan is no longer of record in the rejection.

	5.	Applicants argue that 
Do is cited by the Examiner for disclosing that “syndecan2 is abundantly expressed in early differentiated myoblasts” (abstract). Applicant respectfully submits that there has been evolution in knowledge about the myogenic differentiation cascade, and that the current state of the art distinguishes between satellite cells/myogenic stern cells, which express PAX, and cultured myoblasts that do not express PAX7 (id.). Further, the cells of Do were obtained from primary muscle tissue, not differentiating pluripotent stem cells (as instantly claimed). Do also does not disclose or suggest a method of “...(a) using one or more antibodies for CD54, Alpha integrin (a9B1) or syndecan2 (SDC2}, wherein the myogenic progenitor cells express PAX7.”


	In reply, Do discloses syndecan2 is abundantly expressed in early differentiated myoblasts (abstract). One of ordinary skill would have had the reasonable expectation that syndecan2 would be expressed on pluripotent stem cell derived myogenic 
	As discussed above, Barberi and Lafuste are cited for teaching CD54+ and PAX7+ expression and alpha 9 integrin expression. Barberi discloses (page 642, right column “Results”) differentiation of hESCs into a population the CD73+ cells which were CD54+ and in which expression of genes indicative of early spontaneous skeletal myogenesis (PAX7) (page 643, right column, last paragraph) was observed.  Therefore, Barberi discloses CD54 is inherently expressed along with PAX7 in cells undergoing myogenesis (myogenic progenitor cells).
	Lafuste discloses the alpha 9 integrin (a981) marker is constitutively expressed by differentiating myogenic cells (page 862, left column, second full paragraph) at three different stages of myogenesis (page 864, left column bottom paragraph).

6.	Applicants argue that 

None of the cited documents, alone or in combination, disclose the instantly claimed methods. In particular, the cited documents do not disclose or suggest “[a] method for isolating myogenic progenitor cells, comprising: (a) providing cells derived from pluripotent stem cells that have or are undergoing myogenic differentiation; (b) isolating myogenic progenitor cells from the cells of (a) using one or more antibodies for CD54, Alpha integrin (2981) or syndecan2 (SDC2), wherein the myogenic progenitor cells express PAX7.” Nor do the cited documents provide any motivation for using pluripotent stem cells that have or are undergoing myogenic differentiation to isolate myogenic progenitor cells that express PAX7 or reasonable expectation of success in doing so. Therefore, Applicant respectfully requests withdrawal of the rejection of claims under 103.

	In reply, the cited prior art documents Darabi, Lafuste, Do, Barberi and Huang provide the methods and motivation to isolate myogenic progenitor cells. Barberi, for example (Abstract), discloses that hESCs are a promising source of cells for cell therapy in degenerative diseases.  Thus, one of ordinary skill would have been 

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE E ZISKA whose telephone number is (571)272-0998. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

SUZANNE E. ZISKA
Examiner
Art Unit 1632



/PETER PARAS JR/Supervisory Patent Examiner, Art Unit 1632